                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               JONESBORO DIVISION

GENE E. HARDESTY                                                                PLAINTIFF

V.                                   NO. 3:18-CV-80-BD

SOCIAL SECURITY ADMINISTRATION                                                DEFENDANT

                                            ORDER

I.      Introduction:

         On September 8, 2014, Gene E. Hardesty applied for disability benefits, alleging

disability beginning on March 31, 2013. (Tr. at 16) Mr. Hardesty’s claims were denied

initially and upon reconsideration. Id. After conducting a hearing, the Administrative

Law Judge (ALJ) denied Mr. Hardesty’s application. (Tr. at 24-25) Mr. Hardesty

requested that the Appeals Council review the ALJ’s decision, but that request was

denied. (Tr. at 3) Therefore, the ALJ’s decision stands as the final decision of the

Commissioner. Mr. Hardesty filed this case seeking judicial review of the decision

denying benefits. 1

II.      The Commissioner’s Decision:

          The ALJ found that Mr. Hardesty had not engaged in substantial gainful activity

since the alleged onset date of March 31, 2013. (Tr. at 18) At step two of the five-step




1
     The parties have consented to the jurisdiction of a United States Magistrate Judge.

                                                1
analysis, the ALJ found that Mr. Hardesty had the following severe impairments: chronic

obstructive pulmonary disease, coronary artery disease, hypertension, and gout. Id.

       After finding that these impairments did not meet or equal a listed impairment (Tr.

at 19), the ALJ determined that Mr. Hardesty had the residual functional capacity (RFC)

to perform the full range of work at the sedentary exertional level, with some restrictions.

(Tr. at 19-20) He could not perform foot control operations. Id. He could have no

exposure to fumes, odors, dusts, or gases. Id. He could have no exposure to temperature

extremes of hot or cold. Id.

       The ALJ found that Mr. Hardesty was unable to perform any of his past relevant

work. (Tr. at 23) Then, relying on the testimony of a Vocational Expert (VE), the ALJ

found, based on age, education, work experience and RFC, that Mr. Hardesty could

perform work in the national economy as lamp shade assembler and general office clerk.

(Tr. at 24) The ALJ determined, therefore, that Mr. Hardesty was not disabled. Id.

III.   Discussion:

       A.   Standard of Review

       The Court’s role is to determine whether the Commissioner’s findings are

supported by substantial evidence. Prosch v. Apfel, 201 F.3d 1010, 1012 (8th Cir. 2000).

“Substantial evidence” in this context means “enough that a reasonable mind would find

it adequate to support he ALJ’s decision.” Slusser v. Astrue, 557 F.3d 923, 925 (8th Cir.

2009)(citation omitted). In making this determination, the Court must consider not only


                                             2
evidence that supports the Commissioner’s decision, but also evidence that supports a

contrary outcome. The Court cannot reverse the decision, however, “merely because

substantial evidence exists for the opposite decision.” Long v. Chater, 108 F.3d 185, 187

(8th Cir. 1997) (citation omitted).

        B.   Mr. Hardesty’s Arguments on Appeal

       In this appeal, Mr. Hardesty maintains that the ALJ’s decision to deny benefits is

not supported by substantial evidence. He argues that the RFC did not fully incorporate

all of his limitations and that the ALJ did not properly analyze credibility.

       Mr. Hardesty had some hospitalizations for chest pain related to coronary artery

disease. But in October 2012, a stress test revealed no coronary artery disease. (Tr. at

266) Cardiac exam showed normal rate and rhythm. (Tr. at 254) Chest x-ray showed no

acute findings. (Tr. at 257) Normal examination findings are not indicative of disabling

conditions. Gowell v. Apfel, 242 F.3d 793, 796 (8th Cir. 2001). Mr. Hardesty was treated

conservatively.

       In November 2012, Mr. Hardesty’s hypertension was noted to be controlled, but

he underwent surgery for repair of his femoral artery. (Tr. at 263-264). When he was

released from the hospital two days later, his pain was controlled, and he could ambulate.

Id. At that time, he had a normal EKG and another normal chest x-ray. (Tr. at 386)

       Mr. Hardesty presented to the ER in March and April 2013 for chest pain. A

cardiac x-ray showed slight dextroscoliosis and interstitial markings, but normal heart


                                              3
size. (Tr. at 335) In June 2014, Mr. Hardesty returned to the hospital with chest pain, but

was in no acute distress; and an EKG and telemetry test was normal. (Tr. at 378) Upon

discharge the following day, Mr. Hardesty was asymptomatic. Id. He was placed on a low

salt diet. Id. The need for only conservative treatment contradicts allegations of disabling

pain. Smith v. Shalala, 987 F.2d 1371, 1374 (8th Cir. 1993). In November 2014 and

November 2015, Mr. Hardesty’s angina was stable. (Tr. at 606-614) He admitted that

nitroglycerin helped with chest pain. (Tr. at 39-40). Impairments that are controllable or

amenable to treatment do not support a finding of total disability. Mittlestedt v. Apfel, 204

F.3d 847, 852 (8th Cir. 2000).

       Mr. Hardesty had COPD, but he was a regular smoker; he still smoked at the time

of the hearing in spite of recommendations by his providers to quit. (Tr. at 22, 46) Still, in

June 2014, a chest x-ray was clear. (Tr. at 22, 400) Mr. Hardesty also complained of gout,

but there is not a consistent record of examination or treatment for gout. Allopurinol

helped with the symptoms. (Tr. at 47)

       Mr. Hardesty was, at times, noncompliant with his medications. (Tr. at 673) A

failure to follow a recommended course of treatment weighs against a claimant's

credibility. Guilliams v. Barnhart, 393 F.3d 798, 802 (8th Cir. 2005).

        A claimant’s RFC represents the most he can do despite the combined effects of

all of credible limitations; and an RFC must be based on all credible evidence. McCoy v.

Astrue, 648 F.3d 605, 614 (8th Cir. 2011). In determining a claimant’s RFC, the ALJ has


                                              4
a duty to establish, by competent medical evidence, the physical and mental activity that

the claimant can perform in a work setting, after giving appropriate consideration to all

impairments. Ostronski v. Chater, 94 F.3d 413, 418 (8th Cir. 1996). Mr. Hardesty’s

clinical exams and objective testing revealed mild conditions. His main form of care was

ER visits or overnight hospitalizations, and the record shows inconsistent treatment for

his conditions. Also, treatment was conservative, and medication relieved his symptoms.

The RFC for sedentary work fully incorporated Mr. Hardesty’s limitations. 2

       Mr. Hardesty points out that APRN Connie Nash opined he could not perform

sedentary work. (Tr. at 673-677) However, most of Ms. Nash’s responses on her medical

source statement were “unknown” because she spent so little time with Mr. Hardesty at

his office visits. Id. She said that her opinion that Mr. Hardesty would miss about four

days of work per month was a guess based on his statements. Id. An ALJ is entitled to

give less weight to the opinion of a treating physician where the physician’s opinion is

based largely on the claimant’s subjective complaints rather than on objective medical

evidence. See Vandenboom v. Barnhart, 421 F.3d 745, 749 (8th Cir. 2005). 3 The ALJ

properly gave Ms. Ash’s statement partial weight. He gave some weight to the opinions


2
  Mr. Hardesty made a cursory argument that the ALJ should have sent him for a
consultative examination, but for the same reasons that the RFC was proper, the Court
finds that a consultative examination was unwarranted. The record as a whole was
sufficient for the ALJ to make a decision.
3
 The ALJ was not under any obligation to include in the RFC a condition that Mr.
Hardesty would miss four days of work per month; Ms. Ash’s opinion was not consistent
with the record as a whole, and it was based on speculation.

                                             5
of state-agency doctors that Mr. Hardesty could perform light work, finding that the

evidence showed a further limitation to sedentary work. (Tr. at 22)

         Mr. Hardesty claims the ALJ did not properly evaluate his credibility. Social

Security Ruling 16-3p, 2016 SSR LEXIS 4 (“SSR 16-3p”), removed the word

“credibility” from the analysis of a claimant’s subjective complaints, replacing it with

“consistency” of a claimant’s allegations with other evidence. Ruling 16-3p became

effective on March 28, 2016, and the underlying analysis incorporates the familiar factors

that were in place prior to the new ruling. Martsolf v. Colvin, No. 6: 16-cv-00348-NKL,

2017 U.S. Dist. LEXIS 2748 (W.D. Mo. Jan. 9, 2017). The ALJ must still consider all

evidence relating to subjective complaints, including: 1) prior work record; 2) the

claimant’s daily activities; 3) the duration, frequency, and intensity of pain; 4)

precipitating and aggravating factors; 5) dosage, effectiveness and side effects of

medication; and 6) functional restrictions. Polaski v. Heckler, 751 F.2d 943, 948 (8th Cir.

1984).

         Here, the ALJ considered mild findings and conservative treatment. He noted that

Mr. Hardesty’s symptoms improved with medication and noted that Mr. Hardesty

continued to smoke despite his doctor’s recommendation to stop smoking. See Kisling v.

Chater, 105 F.3d 1255, 1257 (8th Cir. 1997)(the ALJ correctly discounted claimant’s

credibility when claimant failed to stop smoking despite physician’s orders). Also, Mr.

Hardesty was able to perform some chores, attend to personal care, and drive—activities


                                              6
that are inconsistent with total disability. (Tr. at 41) The ALJ properly considered the

Polaski factors in analyzing Mr. Hardesty’s subjective complaints.

IV.   Conclusion:

       There is substantial evidence to support the Commissioner’s decision to deny

benefits. The RFC fully incorporated all of Mr. Hardesty’s limitations; and the ALJ’s

credibility analysis was proper. The finding that Mr. Hardesty was not disabled within the

meaning of the Social Security Act, therefore, must be, and hereby is, affirmed. The case

is dismissed, with prejudice.

       IT IS SO ORDERED, this 24th day of April, 2019.


                                          ___________________________________
                                          UNITED STATES MAGISTRATE JUDGE




                                             7
